Sherwood, J.
— I. The defendants, three negroes, were indicted for an assault with intent to rob one Wm. D. Munson. Tried upon this charge, they were convicted and their punishment assessed at five years each in the penitentiary. The testimony on the part of the state was sufficient to authorize the conviction of all the defendants ; Royston as well as the other two, because the testimony clearly shows that he was present assisting and abetting his co-defendants although he did not personally participate in the assault, made. The testimony of the defendants was contradictory of that of the state’s witnesses, but this fact is immaterial, since such contradictions are matters for the jury with which this court does not as a rule interfere; but only interferes *418where the verdict of guilty is the evident result of prejudice, passion, etc., on the part of the jurors. All of the decisions of this court teach this doctrine, and they never teach any other. State v. Cook, 58 Mo. 548; State v. Musick, 71 Mo. 401 ; State v. Warner, 74 Mo. 38; State v. Hammond, 77 Mo. 159 ; State v. Packwood, 26 Mo. 340 ; State v. Lowe, 93 Mo. 547; State v. Primm, ante, p. 367.
II. It is not competent to attack the character of a defendant in a criminal cause before he puts in evidence of a good character; but when he becomes a witness in his own behalf, he is to be treated like any other witness, and the record of his conviction of a former felony is undoubtedly competent when introduced to affect his credibility, and the records in this case were confined to their legitimate purpose by the second instruction given by the court at the instance of the state. State v. Rugan, 68 Mo. 214; State v. Kelsoe, 76 Mo. 505, and cas. cit.; State v. Taylor, ante, p. 240.
III. Wm. J>. Munson, and not John D. Munson, was the prosecuting witness ; the court did right therefore in refusing the latter permission to answer the question whether he had not a year or two previously made a similar charge against two respectable citizens. And it may be said that even had Jno. D. Munson been the prosecutor that the testimony sought to have been elicited would still have been inadmissible.
IV. As to the other instructions they are such as have frequently received the sanction of this court.
We affirm the judgment.
All concur.